DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statements (IDS) filed on 10/29/2019 and 3/25/2020 were considered and placed on the file of record by the examiner.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1-18 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: The specification in paragraph 0042 states the corresponding structure may be performed by a computer device.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following claim language is vague and indefinite because it is not clear how the concentrated section is calculated: “wherein the determining unit sets a first score to a motion section in which the ratio obtained by the obtaining unit is equal to or larger than a threshold value from among each motion section specified from the moving image by the specifying unit, sets, a second score for a concentrated section determined to be a section in which frames in which an object is detected are concentrated, in each motion section specified from the moving image by the specifying unit, and determines, based on the first score and the second score, a motion section in which the ratio obtained by the obtaining unit is equal to or larger than a threshold value and a motion section to be extracted as the highlight from the concentrated section”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15, 17, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Haruna (US 2017/0163997) in view of Zhang (US 2011/0280438).

Regarding claim 1, Haruna teaches an image processing apparatus comprising: a specifying unit configured to specify in a moving image, as a motion section, a frame section including a plurality of consecutive frames related to a motion of a photographer of the moving image (see para. 0062, 0068, 0082, where Haruna discusses detecting motion of camera and object by calculating the angular velocity based on the pitch of the camera when capturing a series of images);
an obtaining unit configured to obtain frames in which a specific object is detected from among the plurality of frames forming the motion section (see figure 9B, figure 10A, para. 0099-0100, where Haruna discusses detecting frame that contain motion of object). 

However, Zhang teaches an obtaining unit configured to obtain a ratio of frames in which a specific object is detected from among the plurality of frames forming the motion section (see claim 4, para. 0025, where Zhang discusses calculating a percentage of images in which a moving object is detected);
a determining unit configured to determine, from one or more motion sections specified from the moving image by the specifying unit, based on the ratio obtained by the obtaining unit for each of the one or more motion sections, a motion section to be extracted as a highlight (see claim 4, para. 0025, where Zhang discusses determining when a percentage of images containing a moving object is satisfied in order to identify the moving object).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Haruna with Zhang to derive at the invention of claim 1.  The result would have been expected, routine, and predictable in order to perform object motion detection.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Haruna in this manner in order to improve object motion detection by taking into account multiple images and determining how many images contain motion, therefore accurately identifying the object motion.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming 

Regarding claim 2, Zhang teaches wherein the highlight is a characteristic scene within the moving image (see claim 4, para. 0025, where Zhang discusses determining when a percentage of images containing a moving object is satisfied in order to identify the moving object). 
The same motivation of claim 1 is applied to claim 2.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Haruna with Zhang to derive at the invention of claim 2.  The result would have been expected, routine, and predictable in order to perform object motion detection.  

Regarding claim 3, Zhang teaches wherein the determining unit, from among the respective motion sections specified from the moving image by the specifying unit, determines, as the motion section to be extracted as the highlight, a motion section in which the ratio obtained by the obtaining unit is equal to or larger than a threshold value (see claim 4, para. 0025, where Zhang discusses determining when a percentage of images containing a moving object is satisfied in order to identify the moving object). 


Regarding claim 4, Haruna teaches wherein the specifying unit specifies the motion section based on an angular velocity in a pitch direction at a time of capturing an image of each frame in the moving image (see para. 0062, 0068, 0082, where Haruna discusses calculating the angular velocity based on the pitch of the camera when capturing a series of images).
The same motivation of claim 1 is applied to claim 4.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Haruna with Zhang to derive at the invention of claim 4.  The result would have been expected, routine, and predictable in order to perform object motion detection.  

Regarding claim 5, Haruna teaches wherein the specifying unit specifies the motion section based on a motion vector between frames in the moving image (see figure 9B, figure 10A, para. 0099-0100, where Haruna discusses detection of motion vectors between a series of images).
The same motivation of claim 1 is applied to claim 5.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Haruna with Zhang to derive at the invention of claim 5.  The result would have been expected, routine, and predictable in order to perform object motion detection.  

Regarding claim 6, Haruna teaches wherein the motion section specified by the specifying unit is a section including a plurality of frames that the photographer shot while moving (see para. 0062, 0068, 0082, where Haruna discusses calculating the angular velocity of the camera indicating the camera is moving).
The same motivation of claim 1 is applied to claim 6.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Haruna with Zhang to derive at the invention of claim 6.  The result would have been expected, routine, and predictable in order to perform object motion detection.  

Regarding claim 7, Haruna teaches wherein the specific object is a face of a person (see para. 0040, where Haruna discusses specific object is the face of a person). 
The same motivation of claim 1 is applied to claim 7.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Haruna with Zhang to derive at the invention of claim 7.  The result would have been expected, routine, and predictable in order to perform object motion detection.  

Regarding claim 8, Haruna teaches wherein the motion section to be extracted as the highlight includes, from among the motion sections shot by the photographer while following the person, a section in which a frequency of the person looking back is higher than a reference (see para. 0040, where Haruna discusses specific object is the face of a person).  


Regarding claim 9, Zhang and Haruna teach wherein the obtaining unit obtains a ratio of frames in which an object of a specific class is detected within the motion section (see claim 4, para. 0025, where Zhang discusses determining when a percentage of images containing a moving object is satisfied in order to identify the moving object; see para. 0040, where Haruna discusses specific object is the face of a person).
The same motivation of claim 1 is applied to claim 9.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Haruna with Zhang to derive at the invention of claim 9.  The result would have been expected, routine, and predictable in order to perform object motion detection.  

Regarding claim 10, Haruna teaches wherein the object of the specific class is a face of a person registered in advance (see para. 0040, where Haruna discusses specific object is the face of a person).
The same motivation of claim 1 is applied to claim 10.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Haruna with Zhang to derive at the invention of claim 10.  The result would have been expected, routine, and predictable in order to perform object motion detection.  

(see para. 0033, where Haruna discusses detecting an object at a specific position).
The same motivation of claim 1 is applied to claim 11.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Haruna with Zhang to derive at the invention of claim 11.  The result would have been expected, routine, and predictable in order to perform object motion detection.  

Regarding claim 12, Haruna teaches wherein the obtaining unit obtains a ratio of frames in which the specific object of a size of a defined range is detected within the motion section (see para. 0033, where Haruna discusses detecting an object at a specific position).
The same motivation of claim 1 is applied to claim 12.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Haruna with Zhang to derive at the invention of claim 12.  The result would have been expected, routine, and predictable in order to perform object motion detection.  

Regarding claim 13, Zhang teaches wherein the determining unit sets a first score to a motion section in which the ratio obtained by the obtaining unit is equal to or larger than a threshold value from among each motion section specified from the moving image by the specifying unit, sets, a second score for a concentrated section determined to be a section in which frames in which an object is detected are concentrated, in each motion section specified from the moving image by the specifying unit, and determines, based on the first score and the second score, a motion section in which the ratio obtained (see claim 4, para. 0025, where Zhang discusses first, calculating the images with motion, second, calculating the image total that satisfies a percentage of images containing a moving object).
The same motivation of claim 1 is applied to claim 13.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Haruna with Zhang to derive at the invention of claim 13.  The result would have been expected, routine, and predictable in order to perform object motion detection.  

Regarding claim 14, Zhang teaches wherein the first score is greater than the second score (see claim 4, para. 0025, where Zhang discusses first, calculating the images with motion, second, calculating the image total that satisfies a percentage of images containing a moving object).
The same motivation of claim 1 is applied to claim 14.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Haruna with Zhang to derive at the invention of claim 14.  The result would have been expected, routine, and predictable in order to perform object motion detection.  

Regarding claim 15, Zhang teaches wherein the first score includes a score corresponding to image quality of a motion section in which the ratio obtained by the obtaining unit is equal to or larger than a threshold value, and the second score includes a score corresponding to image quality of the concentrated section (see claim 4, para. 0025, where Zhang discusses first, calculating the images with motion, second, calculating the image total that satisfies a percentage of images containing a moving object). 
The same motivation of claim 1 is applied to claim 15.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Haruna with Zhang to derive at the invention of claim 15.  The result would have been expected, routine, and predictable in order to perform object motion detection.  

Regarding claim 17, Zhang teaches further comprising: a unit configured to generate and output a highlight moving image in which groups of frames in each motion section determined by the determining unit are connected (see claim 4, para. 0025, where Zhang discusses identifying the moving object in a group of images).
The same motivation of claim 1 is applied to claim 17.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Haruna with Zhang to derive at the invention of claim 17.  The result would have been expected, routine, and predictable in order to perform object motion detection.  

Claim 19 is rejected as applied to claim 1 as pertaining to a corresponding method.

Claim 20 is rejected as applied to claim 1 as pertaining to a corresponding non-transitory computer-readable storage medium.

16 is rejected under 35 U.S.C. 103 as being unpatentable over Haruna (US 2017/0163997) in view of Zhang (US 2011/0280438) in view of Martinson et al. (US 2018/0246520).

Regarding claim 16, Haruna and Zhang do not expressly teach wherein the motion section includes sections before and after a snap pan section in the moving image.  However, Martinson teaches wherein the motion section includes sections before and after a snap pan section in the moving image (see para. 0016, where Martinson discusses detecting an object before and after the camera pose has changed).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Haruna and Zhang with Martinson to derive at the invention of claim 16.  The result would have been expected, routine, and predictable in order to perform object motion detection.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Haruna and Zhang in this manner in order to improve object motion detection by taking into account multiple images and determining how many images contain motion before and after the camera’s orientation changes, therefore accurately identifying the object motion.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Haruna and Zhang, while the teaching of Martinson continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of calculating the percentage of images that contain motion to properly detect the object motion.  The Haruna, Zhang, and Martinson systems perform motion detection, therefore one of ordinary skill in the art would have reasonable expectation of success in the .



18 is rejected under 35 U.S.C. 103 as being unpatentable over Haruna (US 2017/0163997) in view of Zhang (US 2011/0280438) in view of Yamaji et al. (US 9,235,760).

Regarding claim 18, Haruna and Zhang do not expressly teach further comprising: a unit configured to generate and output a photo book by using frames in each motion section determined by the determining unit.  However, Yamaji teaches further comprising: a unit configured to generate and output a photo book by using frames in each motion section determined by the determining unit (see col. 7 lines 32-37, where Yamaji discusses generating a photo book).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Haruna and Zhang with Yamaji to derive at the invention of claim 18.  The result would have been expected, routine, and predictable in order to perform object motion detection.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Haruna and Zhang in this manner in order to improve object motion detection by taking into account multiple images, therefore accurately identifying the object motion and generating a photo book.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Haruna and Zhang, while the teaching of Yamaji continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of calculating the percentage of images that contain motion to properly detect the object motion.  The Haruna, Zhang, and Yamaji systems perform motion detection, therefore one of ordinary skill in the art would have reasonable expectation of success in the .




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Kuchiki (US 2016/0301871) discusses calculating an angular velocity of an image capturing device and motion vector between images.
Shibata et al. (US 2017/0171475) discusses calculating a camera shake and object displacement and comparing the object displacement to a threshold.

	


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the primary examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663